DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revane (5,064,414).  
Regarding claim 1, Revane discloses a medical device (see at least figure 4) comprising: a needle (30) having a distal end (32) and a proximal end (36); a sheath (40) having a distal end (42) and a proximal end (see figure 4); a sheath handle (the tabs that extend outwardly from the sheath at the proximal end are considered the handle) having a distal end and a proximal end, the sheath handle comprising a lumen (that the needle 30 extends through) extending from the proximal end to the distal end, wherein the distal end of the sheath handle is connected to the proximal end of the 
Regarding claim 2, a first one of the operational states is a deactivation state (when the lock is removed; not shown in the figures).
Regarding claim 3, the deactivation state comprises the distal end of the needle being housed within the distal end of the sheath (Examiner contends this configuration is capable of being performed with the lock removed as outlined in claim 2 by retracting the needle distal end into the sheath.).
Regarding claim 4, a second one of the operational states is an activation state (when the lock 10 is in place as in figure 4).
Regarding claim 5, the locking device further comprises: a clamping element (14) configured to restrict proximal movement of the needle actuator relative to the sheath handle when the medical device is in a first one of the operational states; and a spacing element (16) configured to restrict distal movement of the needle actuator relative to the sheath handle when the medical device in a second one of the operational states (Examiner notes this claim does not require the first and second operational states to be materially different from one another.).
Regarding claim 6, the first operational state is a needle actuation state, wherein the distal end of the needle extends distally beyond the distal end of the sheath (see figure 4).
Regarding claim 7, the clamping element and the spacing element are formed of a monolithic material (see at least figures 1 and 5).
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to disclose or suggest the specific curved arm configuration of the clamping element of the locking device outlined in this claim.
Claims 9-14 are also objected to because they depend from claim 8.
Regarding claim 15, the prior art fails to disclose or suggest the specific locking device configuration of two grooves on the shaft and an element that protrudes into a lumen of the sheath handle.
Claim 16 is also objected to because it depends from claim 15.
Regarding claim 17, the prior art fails to disclose or suggest the specific curved arm configuration of the clamping element outlined in this claim.
Claims 18-20 are also allowed because they depend from claim 17.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art, and in particular 2007/0270751 (see figures 2-5B), 8915884 (see figures 1A and 11), and 9358039 (see figures 3 and 4) for showing various locking/spacing mechanisms similar to the invention claimed and disclosed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Ryan J. Severson/Primary Examiner, Art Unit 3771